Exhibit 10.6

TRANSITION SERVICES AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of July 1, 2014, between
International Paper Company, a New York corporation (“IP”), and Veritiv
Corporation, a Delaware corporation (“Spinco” and, together with IP, the
“Parties”).

WHEREAS, IP, Spinco and UWW Holdings, Inc., a Delaware corporation, have entered
into the Contribution and Distribution Agreement, dated as of January 28, 2014
(the “Contribution and Distribution Agreement”), pursuant to which, among other
things, certain assets and liabilities constituting the Spinco Business will be
transferred to Spinco and its Subsidiaries, and all of the outstanding shares of
Spinco Common Stock will be distributed to IP’s stockholders;

WHEREAS, the Spinco Business uses certain services provided by IP or by third
parties under contract to IP, and Spinco desires to obtain the use of these
services for the purpose of enabling it to manage an orderly transition;

WHEREAS, Spinco acknowledges that IP is not in the business of providing such
services to third parties; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Contribution and Distribution Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. DEFINITIONS; INTERPRETATION

1.1 Definitions. The following terms shall have the respective meanings set out
below and grammatical variations of such terms shall have corresponding
meanings:

“Additional Services” has the meaning set forth in Section 2.11.

“Agreement” has the meaning set forth in the preamble.

“Contribution and Distribution Agreement” has the meaning set forth in the
recitals.

“Distribution Date” means the date of closing of the transactions contemplated
by the Contribution and Distribution Agreement.

“Excluded Services” are those services set forth on Schedule II hereto.

“First Extension Period” means the period of time from and including the 13th
month following the Distribution Date through and including the 18th month
following the Distribution Date.

“Intellectual Property” means, collectively, any U.S. and non-U.S. issued,
registered, unregistered and pending: (i) patents and patent applications
(including any divisionals,



--------------------------------------------------------------------------------

continuations, continuations-in-part, reissues, renewals, re-examinations,
extensions, provisional and applications for any of the foregoing), inventor’s
certificates, utility model rights and similar rights, petty patents and
applications therefor; (ii) works of authorship, mask works, copyrights, and
copyright and mask work registrations and applications for registration;
(iii) trademarks and service marks (including those which are protected without
registration due to their well-known status), trade names, corporate names,
domain names, logos, slogans, taglines, trade dress, general intangibles of like
nature, and other indicia of source, origin, endorsement, sponsorship or
certification, designs, industrial designs, product packaging shape, and other
elements of product and product packaging appearance together with all
registrations and applications for registration of any of the foregoing and all
goodwill related to any of the foregoing; (iv) unpatented inventions (whether or
not patentable), trade secrets under applicable law, know-how and confidential
or proprietary information, including (in whatever form or medium), discoveries,
ideas, compositions, rights in software (including all source and object code
related thereto), computer software documentation, database, drawings, designs,
plans, proposals, specifications, photographs, samples, models, processes,
procedures, data, information, manuals, reports, financial, marketing and
business data, pricing and cost information, correspondence and notes; (v) all
claims and rights related to any of the foregoing; and (vi) all other
intellectual property or proprietary rights.

“Licensee” has the meaning set forth in Section 16.

“Licensor” has the meaning set forth in Section 16.

“Losses” means any damage, loss, liability, expense, lost profits or diminution
in value (including reasonable expenses of investigation, enforcement and
collection and reasonable attorneys’ and accountants’ fees and expenses), but
shall not include liability to another Party or any of its Affiliates (or any of
their respective Related Parties (as defined in the Contribution and
Distribution Agreement) for any exemplary damages or punitive damages, or any
other damages to the extent not reasonably foreseeable, arising out of or in
connection with this Agreement or any Transaction Agreement (in each case,
unless any such damages are payable to a third party pursuant to a Third-Party
Claim).

“Materials” has the meaning set forth in Section 15.1.

“Merger Agreement” has the meaning set forth in the Contribution and
Distribution Agreement.

“Migration” means the transition or migration from the provision of a particular
Service by Service Provider to Service Recipient under this Agreement to
performance of such Service by Service Recipient or a third party designated by
Service Recipient.

“Migration Services” has the meaning set forth in Section 5.2.

“Omitted Services” has the meaning set forth in Section 2.9.

“Party” means either IP or Spinco, as the context requires, and “Parties” means
both of them, as the context requires.

 

2



--------------------------------------------------------------------------------

“Post-Term Invoice” has the meaning set forth in Section 3.9.

“Project Manager” has the meaning set forth in Section 14.1.

“Providing Party” has the meaning set forth in Section 11.

“Receiving Party” has the meaning set forth in Section 11.

“Reference Period” means the 2013 calendar year.

“Reverse Transition Services” means each service specified in Part B of Schedule
I hereto to be provided from Spinco to IP.

“Sales and Service Taxes” has the meaning set forth in Section 3.7.

“Second Extension Period” means the period of time from and including the 19th
month following the Distribution Date through and including the 24th month
following the Distribution Date.

“Schedules” shall mean Schedule I, Schedule II, Schedule III and any
Supplemental Schedule.

“Security Policies” has the meaning set forth in Section 2.5.

“Service” means, as the context requires, one or more Transition Services and/or
one or more Reverse Transition Services.

“Service Delivery Environment” means the equipment, software, systems,
databases, communications networks and connectivity, and facilities used by
Service Provider to provide the Services.

“Service Fees” has the meaning set forth in Section 3.1.

“Service Provider” means, in the case of Transition Services, IP and any of its
Affiliates providing Transition Services hereunder, and, in the case of Reverse
Transition Services, Spinco and any of its Subsidiaries to the extent that they
are providing Reverse Transition Services hereunder.

“Service Provider Fiscal Month” means a month during Service Provider’s fiscal
year, as determined by Service Provider for accounting purposes.

“Service Provider Indemnitees” has the meaning set forth in Section 6.2.

“Service Recipient” means, in the case of Transition Services, Spinco and any of
its Affiliates receiving Transition Services hereunder, and, in the case of
Reverse Transition Services, IP and any of its Subsidiaries to the extent that
they are receiving Reverse Transition Services hereunder.

 

3



--------------------------------------------------------------------------------

“Service Recipient Data” means all the data owned and provided solely by Service
Recipient, or created by Service Provider solely on behalf, or for the benefit,
of Service Recipient, that is used by Service Provider solely in relation to the
provision of the Services, including employee information, customer information,
product details and pricing information.

“Service Recipient Indemnitees” has the meaning set forth in Section 6.1.

“Supplemental Schedule” has the meaning set forth in Section 2.1.

“Term” has the meaning set forth in Section 2.1.

“Transition Period” means the period from the Distribution Date until all of the
Terms for all of the Services have expired or otherwise terminated in accordance
with Section 12, and no further Services are being provided in connection with
the Migration; provided that in no event shall the Transition Period exceed a
period of time of one year or, if extended by Service Recipient pursuant to
Section 2.12, up to two years, after the Distribution Date.

“Transition Service” means each service specified in Part A of Schedule I hereto
to be provided by IP to Spinco.

1.2 Interpretation. When a reference is made in this Agreement to a Section or
Schedule, such reference shall be to a Section or Schedule of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless the context requires otherwise,
references to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof, and by this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless the context requires,
“or,” “neither,” “nor,” “any,” and “either,” shall not be exclusive. All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as the feminine and neuter genders of such terms. When a reference is made
in this Agreement to “Service Provider” or “Service Recipient,” such reference
shall be to the provider or recipient of either Transition Services or Reverse
Transition Services as the context requires with reference to the particular
Transition Service or Reverse Transition Service at issue. Notwithstanding that
each of IP and Spinco, and their respective Affiliates, may act under this
Agreement in the capacity of both a Service Provider and a Service Recipient,
the rights, duties, obligations or liabilities of a Service Provider or Service
Recipient set forth in this Agreement shall be limited as the context requires
to the rights, duties, obligations or liabilities of the Party acting in the
capacity of Service Provider or Service Recipient with reference to the
particular Services, rights, duties, obligations or liabilities at issue. For
purposes of this Agreement, the obligation of a Party to use its “reasonable
best efforts” to achieve a particular result may require such Party to expend
resources, incur costs or expenses, or pay amounts, in

 

4



--------------------------------------------------------------------------------

each case to the extent such expenditures, costs, expenses or payments, together
with all other actions to be taken by such Party in pursuit of such result,
would constitute the exercise of such Party’s “reasonable best efforts”.

 

2. TERM AND PROVISION OF SERVICES

2.1 Subject to Section 12, the term of this Agreement shall be for the
Transition Period. Subject to Section 12, each Service shall be provided for the
period of time following the Distribution that is indicated on the Schedules for
such Service and each Additional Service, Omitted Service or Migration Service,
if any, shall be provided for the period of time as specified in a supplemental
written schedule (i) mutually agreed upon by the Parties acting reasonably and
in good faith, in the case of Additional Services or Migration Services, or
(ii) subject to prior confirmation in good faith by Service Provider acting
reasonably, delivered by Service Recipient, in the case of Omitted Services
(each such supplemental written schedule, a “Supplemental Schedule”) setting
forth the terms of such Additional Service, Omitted Service or Migration Service
to be provided (any such period of time with respect to a Service, an Additional
Service, an Omitted Service or a Migration Service, including any extension
period agreed to by the Parties pursuant to Section 2.12, a “Term”); provided
that in no event shall any Term exceed a period of time of one year or, if
extended by Service Recipient pursuant to Section 2.12, up to two years, after
the Distribution Date.

2.2 During the Transition Period, but subject to Section 12, the applicable Term
and the provisions set forth in this Agreement, Service Provider shall provide
to Service Recipient (or cause to be provided by its Affiliates or third parties
to Service Recipient) each Service set forth on Schedule I hereto, which
Schedule I shall also include the scope of such Service and fees associated with
such Service. For the avoidance of doubt, any Supplemental Schedule shall be
deemed to be part of Schedule I hereto.

2.3 Except as otherwise expressly provided in the Schedules, Service Provider
shall provide each Service to Service Recipient (i) in at least substantially
the same manner, scope and nature, at substantially the same level of
professionalism, workmanship and quality, with substantially equal priority and
substantially equal treatment as such Service was provided, or caused to be
provided, by Service Provider or any of its Affiliates to the Spinco Business,
in the case of a Transition Service, and to the IP Business, in the case of a
Reverse Transition Service, during the Reference Period and (ii) in compliance
with all applicable Laws; provided, that, in the case of clause (i) above, for
the purposes of determining the manner, scope, nature, professionalism,
workmanship, quality and priority of any Service during the Reference Period,
appropriate and reasonable modifications in manner of delivery may be made for
security, confidentiality, and data integrity so long as such modifications do
not adversely affect the scope, nature, professionalism, workmanship, quality or
priority to the Service Recipient of the Services delivered hereunder in any
material respect.

2.4 Service Provider and Service Recipient shall, and shall cause their
respective Affiliates to, comply with applicable privacy and data security Laws
in the provision or receipt of Services.

 

5



--------------------------------------------------------------------------------

2.5 Service Recipient shall comply with all of Service Provider’s security
policies, procedures and requirements relating to the Service Delivery
Environment that have been, from time to time, previously provided in writing to
Service Recipient (including those adopted after the date hereof to the extent
so provided) in connection with its access and use of the Services (the
“Security Policies”), and shall not tamper with, compromise or circumvent any
security or audit measures employed by Service Provider.

2.6 Service Provider shall limit access to the Service Delivery Environment to
Service Provider personnel who are specifically authorized to have such access,
and shall take such measures to prevent unauthorized access, use, destruction,
alteration or loss of Spinco Business data and other information contained
therein as employed with respect to IP Business data. Service Recipient shall
access and use only that portion of the Service Delivery Environment for which
Service Recipient has been granted the right to access and use; provided,
however, that Service Provider shall not unreasonably limit the grant of such
access and use by authorized personnel. Neither Party shall establish any type
of external network connectivity into the other Party’s systems or network,
including WAN or Internet connectivity, without the prior written consent of the
other Party. Service Recipient shall limit access of its personnel to the
Service Delivery Environment to those personnel who are specifically authorized
to have such access and shall cause such personnel to comply with the Security
Policies in accessing the Service Delivery Environment in accordance with the
terms of Section 2.5.

2.7 If, at any time, a Party determines that (a) any of its personnel has sought
to circumvent, or has circumvented, the Security Policies, (b) any unauthorized
personnel of such Party has accessed the Service Delivery Environment, or
(c) any of its personnel has engaged in activities that may reasonably be
expected to lead to the unauthorized access, use, destruction, alteration or
loss of data, information or software, such Party shall promptly terminate such
personnel’s access to the Service Delivery Environment and promptly notify the
other Party in writing. In addition, Service Provider shall have the right to
deny personnel of Service Recipient access to the Service Delivery Environment
upon at least 24 hours’ written notice to Service Recipient in the event that
Service Provider reasonably believes that such personnel have engaged in any of
the activities set forth in this Section 2.7 or otherwise pose a security
concern. Each Party will reasonably cooperate with the other Party in
investigating any apparent unauthorized access to or use of the Service Delivery
Environment.

2.8 The Parties acknowledge that, subject to Section 2.3, the manner, means, and
resources to provide the Services are in the reasonable discretion of Service
Provider; provided that Service Provider shall in good faith discuss and
consider any reasonable suggestions of Service Recipient with respect to the
foregoing that are consistent with the terms of this Agreement.

2.9 If any services (other than Excluded Services) that either (i) were
previously provided to or for the benefit of either Party or their respective
Subsidiaries, or caused to be provided to or for the benefit of either Party or
their respective Subsidiaries, in each case by the other Party or its
Subsidiaries, or (ii) are not of the type described in clause (i) but that
Spinco reasonably believes are necessary for Spinco to operate the Spinco
Business as currently conducted, have been omitted from Schedule I hereto
(“Omitted Services”), then at the request of Service Recipient (in the case of
clause (i), made within one year after the Distribution Date, and

 

6



--------------------------------------------------------------------------------

in the case of clause (ii), made within six months after the Distribution Date),
(A) in the case of services pursuant to the foregoing clause (i), Service
Provider shall provide such services, or cause such services to be provided, as
promptly as reasonably practicable, pursuant to a Supplemental Schedule and
(B) in the case of services pursuant to the foregoing clause (ii), so long as
(x) Service Provider has the capability and existing capacity to provide such
services, (y) Service Provider has provided such services to any of its other
businesses within six months prior to the date of such request and (z) Service
Recipient is unable to secure such services from a third party on commercially
reasonable terms, Service Provider shall use its reasonable best efforts to
provide such services, or cause such services to be provided, as promptly as
reasonably practicable, pursuant to a Supplemental Schedule; provided, in each
case, that the obligations of Service Provider to provide any Omitted Services
shall be subject to Service Recipient’s use of its reasonable best efforts to
cooperate with Service Provider in the provision of such services, and to the
extent that changes to the systems, operations or business of Service Recipient
implemented in connection with the transactions contemplated by the Contribution
and Distribution Agreement or Merger Agreement or after the Distribution Date
require alterations in the means of providing any such service, Service Provider
shall be obligated only to use its reasonable best efforts to make such
alterations. Service Recipient shall use its reasonable best efforts to
cooperate with Service Provider in the provision of such services. Any Omitted
Service that is provided or caused to be provided by Service Provider pursuant
to this Section 2.9 shall be a “Transition Service” or a “Reverse Transition
Service”, as applicable, for the purposes of this Agreement (other than as
specifically indicated herein).

2.10 Subject to the service level requirements set forth in Section 2.3, Service
Provider may use third parties to provide some or all of the Services. Service
Provider agrees that, to the extent such third-party Services are provided to
Service Recipient pursuant to contracts between Service Provider and the
third-party service provider, Service Provider will (i) to the extent such
contracts allow Service Provider to take such actions for the benefit of Service
Recipient (after the use by Service Provider of its reasonable best efforts to
obtain consent to do so, if applicable), pass-through or grant to Service
Recipient any license to Intellectual Property granted to Service Provider to
the extent such license is necessary for Service Recipient to receive or utilize
the Services; and (ii) enforce its rights and remedies, including
indemnification obligations and obligations of the third-party service provider
to comply with specified service levels and warranties, against any such third
parties relating to the Services to the extent it would otherwise enforce such
rights and remedies on behalf of itself or any of its Affiliates under similar
circumstances relating to similar matters. Any reasonable and out-of-pocket
costs incurred by Service Provider in pursuing remedies on Service Recipient’s
behalf and at Service Recipient’s direction and request, to the extent
associated with a failure to provide Services hereunder, shall be invoiced to
Service Recipient as Service Fees. Unless specifically agreed in writing by the
Parties, Service Recipient will be responsible for incremental costs incurred
and associated with third-party contracts initiated during the Transition Period
by Service Provider, subject to Section 3.3; provided, that Service Provider
shall use its reasonable best efforts to minimize such incremental costs.
Service Provider will consult with and obtain the prior written consent of (such
consent to be provided within five (5) Business Days and not to be unreasonably
withheld) Service Recipient prior to retaining any third party to provide
Services where such third party (a) is not also providing substantially similar
services to Service Provider for Service Provider’s business, or (b) did not
provide the Services (or substantially similar

 

7



--------------------------------------------------------------------------------

services) to the Spinco Business, in the case of Transition Services, or to the
IP Business, in the case of Reverse Transition Services, as applicable, prior to
Distribution. Notwithstanding any such use of third parties, Service Provider
shall remain fully obligated for the provision of such Services to the Service
Recipient in accordance with the terms hereof; provided, however, if (i) Service
Provider elects to use a third-party service provider for all or substantially
all of its and its Subsidiaries’ requirements and/or needs and (ii) Service
Provider is able to assign, and has assigned, to Service Recipient, Service
Provider’s rights and remedies against such third-party service provider, such
that Service Recipient may pursue such rights and remedies directly, Service
Provider shall have no liability to Service Recipient in connection with a
failure to perform by such third party that is not caused by the action or
inaction of Service Provider.

2.11 In the event that Service Recipient requires any additional services
(excluding any Excluded Services and other than Omitted Services or Migration
Services, which shall be governed by Sections 2.9 and 5.2, respectively)
(“Additional Services”), Service Recipient may submit a written request
describing such services to Service Provider’s Project Manager, and the Project
Managers of each of Service Recipient and Service Provider shall meet to discuss
such request. Service Provider shall act reasonably and in good faith in
determining whether to provide such additional services. Any Additional Service
that is provided or caused to be provided by Service Provider pursuant to this
Section 2.11 shall be a “Transition Service” of “Reverse Transition Service”, as
applicable, for the purposes of this Agreement (other than as specifically
indicated herein).

2.12 In the event that any Service is required beyond its Term, Service
Recipient shall provide Service Provider with a written notice of extension no
later than forty-five (45) days prior to the expiration of the Term of such
Service. Such notice shall indicate the period during which Service Recipient
wishes to receive such Service after the date of expiration of the Term for such
Service; provided that such period shall not extend beyond the date which is two
years from the Distribution Date. Subject to obtaining any necessary third-party
consents, Service Provider shall provide, or cause to be provided, the Service
to Service Recipient for such period, it being understood and agreed that the
fees for each applicable Service shall be increased by (i) 10% during the First
Extension Period and (ii) 20% during the Second Extension Period. Service
Recipient will reimburse Service Provider for any reasonable and documented
incremental fees charged by third-party service providers in connection with
granting any consent or otherwise extending the Service, in each case, solely
with respect to an extension beyond the Term.

2.13 Service Provider shall not be required to provide a Service to the extent
the provision of such Service by Service Provider materially conflicts with any
contract or agreement to which Service Provider is a party prior to the date
hereof or the rights of any third party with respect thereto or violates any
applicable Law. The Service Provider shall use reasonable best efforts to obtain
any consents from third-parties that Service Provider reasonably believes are
necessary in order for Service Provider to provide the Services. In the event
that Service Provider is unable to obtain any such consent, the Parties shall
work together to agree upon, and Service Provider shall use its reasonable best
efforts (and Service Recipient will cooperate with Service Provider) to
implement, a commercially reasonable alternative arrangement.

 

8



--------------------------------------------------------------------------------

2.14 Notwithstanding anything to the contrary that may be set forth or implied
elsewhere in this Agreement or in the Contribution and Distribution Agreement,
Service Provider shall not, and shall be under no obligation to, provide any
Excluded Services after the Distribution Date.

2.15 Unless otherwise provided for in this Agreement, the Parties shall use
their reasonable best efforts to cooperate with each other in all matters
relating to the provision and receipt of the Transition Services and the Reverse
Transition Services. Such cooperation shall include exchanging information,
providing electronic access to systems used in connection with the Transition
Services and Reverse Transition Services and obtaining all consents, licenses,
sublicenses or approvals necessary (including the payment of any reasonable fees
or expenses) to permit each Party to perform its obligations hereunder, in each
case, subject to the restrictions of Section 11. Each Party shall cooperate with
the other Party in determining the extent to which any Tax is due and owing with
respect to any of the Transition Services or Reverse Transition Services, as
applicable, and in providing and making available appropriate documentation or
information reasonably requested by the other Party including, but not limited
to, applicable resale and/or exemption certificates.

 

3. PRICING, BILLING AND PAYMENT

3.1 With respect to each Service, Service Recipient shall pay to Service
Provider those amounts determined in accordance with the rates and charges,
including any set-up or one-time costs, set forth in the Schedule for such
Service, and in addition, Service Recipient shall pay Service Provider all
reasonable incidental costs and expenses reasonably incurred by Service Provider
in providing the Services, including air fare (coach class), lodging, meals,
mileage, parking and ground transportation, in each case in accordance with
Service Provider’s standard policies with respect to such incidental costs and
expenses (collectively, the “Service Fees”). Service Fees for Migration Services
shall be at the rate of $200 per hour, plus all reasonable incidental costs and
expenses reasonably incurred by Service Provider in providing the Migration
Services.

3.2 Service Fees (if any) for Omitted Services and Additional Services shall be
developed in good faith by the Parties pursuant to the following guidelines:

(a) with respect to internal resources of Service Provider or its Affiliates
used in delivering the Service, together with any third-party products or
services used or consumed in the ordinary course of delivering the Service that
are not pass-through costs or reimbursable expenses, Service Fees shall be based
on a good faith allocation of Service Provider’s centralized costs associated
with the Service consistent with Service Provider’s recent historical practices
over the Reference Period for allocating such costs among its lines of business,
plus all reasonable incidental costs and expenses reasonably incurred by Service
Provider in providing the Services; and

(b) with respect to any Services provided by third-party service providers,
Service Fees shall be based on the reasonable and documented actual cost paid by
Service Provider to the third-party service provider for the products or
services furnished by the third-party service provider for the benefit of
Service Recipient, plus all reasonable incidental costs and expenses reasonably
incurred by Service Provider in providing the Services.

 

9



--------------------------------------------------------------------------------

3.3 In the event that any Service is terminated by Service Recipient in
accordance with Section 12.3, the Service Fees shall automatically be adjusted
downward (by the associated fee for such Service set forth on the respective
Schedule from and after the first day of the month following termination of such
Service). To the extent that such Service is provided to Service Provider by a
third-party service provider, Service Provider may at any time increase the
charges for any Service upon written notice to Service Recipient provided such
increase is only to the extent of the amount of increase charged by such
third-party service provider.

3.4 Not later than twenty-one (21) days after the last day of each calendar
month, Service Provider shall provide to Service Recipient an itemized invoice
for the preceding month’s Service Fees. The amount stated in such invoice (to
the extent such amount is not the subject of a good faith dispute in accordance
with the terms set forth in Section 3.10) shall be paid by Service Recipient in
full within thirty (30) days of the date of Service Recipient’s receipt of the
invoice (or the next Business Day following such date, if such thirtieth
(30th) day is not a Business Day) through payment to an account designated by
Service Provider. To protect confidential or competitively sensitive
information, Service Provider may aggregate the Service Fees with respect to
some or all of the Services included in such invoice; provided, that Service
Provider shall, and shall cause its Affiliates to, cooperate and provide such
information as reasonably requested by Service Recipient and provide such
back-up therefor as reasonably requested by Service Recipient in connection
therewith to the extent reasonably required to permit Service Recipient and its
Representatives to review and evaluate the amounts set forth in such invoice and
verify such amounts. If any such review reveals any overpayment by Service
Recipient, Service Provider shall promptly refund the amount of such overpayment
to Service Recipient (including any interest accrued daily on such overpayment
at an annual interest rate equal to 6% and reimburse, to the extent any such
review reveals an overpayment of 10% or more, Service Recipient for its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with such review. Any dispute regarding overpayment shall be resolved
by engaging KPMG LLP to arbitrate and resolve such dispute, which shall be
resolved in accordance with the processes and procedures set forth in
Section 5.2(c) of the Contribution and Distribution Agreement. If KPMG LLP is
unable or unwilling to act as arbitrator, a nationally recognized accounting
firm shall be selected by lot from among the remaining nationally recognized
firms which are not the regular independent auditor firm of IP or the Spinco,
and in such event references herein to KPMG LLP shall be deemed to refer to such
replacement accounting firm.

3.5 Without prejudice to Service Provider’s other rights and remedies, in the
event any sum due (other than those subject to dispute in good faith) to Service
Provider pursuant to the terms of this Agreement remains unpaid ten
(10) Business Days after the applicable due date, interest shall accrue daily,
from the due date until the date of actual payment, at an annual interest rate
equal to 6%.

3.6 The cost of each Service is a monthly cost, and the full monthly cost of
each Service (applying the volume level, if applicable, of such Service at the
beginning of a Service Provider Fiscal Month) shall apply in respect of such
Service until such Service is terminated in its entirety as provided in
Section 12.3.

 

10



--------------------------------------------------------------------------------

3.7 All payments due to Service Provider pursuant to the terms of this Agreement
shall be exclusive of any sales, service, value-added or other similar Tax or
levy imposed upon the Transition Services or Reverse Transition Services, as
applicable, provided pursuant to this Agreement (“Sales and Service Taxes”),
which shall be payable by Service Recipient unless (for the avoidance of doubt)
the applicable Law provides that the relevant Sales and Service Taxes are levied
directly on the Service Provider; in such case the Service Provider will pay the
relevant Sales and Service Tax directly to the Taxing authority in accordance
with applicable Law and Service Recipient shall reimburse Service Provider for
such relevant Sales and Services Taxes. In connection with the Transition
Services or Reverse Transition Services, as applicable, provided pursuant to
this Agreement, each Party shall be responsible for, and shall withhold or pay
or both (or cause to be withheld or paid or both), as may be required by Law,
all Taxes pertaining to the employment of its personnel, agents, servants or
designees. Each of Service Provider and Service Recipient shall pay and be
responsible for their own Taxes based on their own income or profits or assets.

3.8 Payments for Services or other amounts due under this Agreement shall be
made net of withholding Taxes; provided, however, that if Service Provider
reasonably believes that a reduced rate of withholding Tax applies or Service
Provider is exempt from withholding Tax, Service Provider shall provide Service
Recipient with appropriate and customary documentation to Service Recipient that
Service Provider qualifies for a reduction to or exemption from withholding
under applicable Law.

3.9 With respect to any Service Fees that accrue or are incurred by Service
Provider or its Affiliates during the Transition Period but that are not billed
by Service Provider in a monthly invoice, or of which Service Provider does not
become aware until after the Transition Period, Service Provider shall set forth
such fees in an invoice or invoices submitted to Service Recipient following the
end of the Transition Period (each, a “Post-Term Invoice”). Subject to
Section 3.10, and so long as such Post-Term Invoice is received by Service
Recipient as promptly as practicable and in any event within one (1) year
following the Transition Period, Service Recipient shall remit payment under any
such Post-Term Invoice to Service Provider within thirty (30) days after its
receipt of such invoice.

3.10 In connection with Section 3.3 or 3.9, in the event of an invoice dispute
of which Service Recipient is aware, Service Recipient shall deliver a written
statement to Service Provider no later than ten (10) days prior to the date
payment is due on the disputed invoice listing all disputed items and providing
a reasonably detailed description of each disputed item. Amounts not in dispute
amongst the Parties shall be deemed accepted and shall be paid, notwithstanding
disputes on other items, within the period set forth in Section 3.3 or 3.9, as
applicable. The Parties shall use their reasonable best efforts to resolve all
such other disputes expeditiously and in good faith with Service Provider
continuing to perform the Services in accordance with this Agreement pending
resolution of any dispute. When the disputed amount has been resolved, either by
mutual agreement of the Parties or in accordance with the processes and
procedures set forth in Section 5.2(c) of the Contribution and Distribution
Agreement, any Party owing an amount to another Party as a result of such
resolution shall pay such amount

 

11



--------------------------------------------------------------------------------

owed to such other Party within ten (10) Business Days following such
resolution. This Section 3.10 (including any resolution of a dispute in
accordance with this Section 3.10) shall not relieve Service Provider of its
obligations to perform the Services.

3.11 Each of the Parties hereby acknowledges that it shall have no right under
this Agreement to offset any amounts owed (or to become due or owing) to the
other Party, whether under this Agreement, the Contribution and Distribution
Agreement, the Merger Agreement or otherwise, against any other amount owed (or
to become due or owing) to it by the other Party.

 

4. ACCESS

The Service Provider and Service Recipient shall, and shall cause their
respective Affiliates to, provide to each other and their respective agents and
vendors reasonable access (during normal business hours (when appropriate with
respect to physical access), upon reasonable notice and supervised by the
appropriate personnel of the Parties or as otherwise agreed by the Parties) to
the information, personnel, and systems necessary for the efficient and accurate
administration, provision, receipt or use of each of the Services and to avoid
the duplication of any expenses or benefits thereunder; provided that all such
information shall be shared subject to the confidentiality obligations set forth
in Section 11, and any Party or third-party vendor receiving such information
shall agree to be bound by such obligations prior to the provision of any such
information. All Services provided will be based upon reasonably timely,
accurate and complete information from Service Recipient, which Service
Recipient shall use its reasonable best efforts to provide, and Service Provider
shall be released from its obligations to provide or cause to be provided
reasonably timely, accurate and complete Services to the extent (but only to the
extent) Service Recipient fails to provide timely, accurate and complete
information to Service Provider reasonably necessary for the provision of such
Services. Service Recipient’s failure to perform or delay in performing any of
its obligations hereunder will not constitute grounds for termination by Service
Provider of this Agreement except as provided in Section 12.2; provided,
however, that Service Provider’s nonperformance of its obligations under this
Agreement shall be excused if and to the extent (i) such Service Provider’s
nonperformance results from Service Recipient’s failure to perform its
obligations hereunder and (ii) Service Provider provides Service Recipient with
written notice of such nonperformance.

 

5. TRANSITION

5.1 The Parties acknowledge and agree that the Services to be provided hereunder
are transitional in nature and are intended to provide Service Recipient with
reasonable time to develop the internal resources and capacities (or to arrange
for third-party providers) to provide such Services. No later than 90 days after
the Distribution Date, the Parties shall consult for the purpose of agreeing
upon the terms of and a plan for the Migration of all Services. Service
Recipient will have the primary responsibility for planning and carrying out the
Migration of Services prior to the expiration of the Transition Period. Subject
to Section 5.2 below and the other terms of this Agreement, Service Provider
will provide reasonable cooperation and assistance as requested to support the
Service Recipient’s Migration efforts.

5.2 To the extent that Service Recipient requires reasonable support, assistance
and other services to effect an orderly Migration without interruption to the
Services subject to the

 

12



--------------------------------------------------------------------------------

Migration (“Migration Services”), Service Recipient shall submit a written
request describing such Migration Services to Service Provider’s Project
Manager, and upon at least ten (10) days’ written notice to Service Provider,
the Parties shall meet to discuss and agree, each Party acting reasonably and in
good faith, on the scope of such Migration Services. Service Provider will then
provide such Migration Services and assistance on the timing schedule that is
reasonably and mutually established by the Parties in good faith; provided that
the Parties’ intent is that Migration Services shall include only such services
that Service Provider is capable of providing. Service Provider agrees to
cooperate with and assist Service Recipient with training of its personnel,
including making its personnel and facilities available to train an agreed
number of Service Recipient’s personnel in connection with the Migration during
the Transition Period to permit Service Recipient to provide the Services for
itself after the Transition Period. For any Migration Services, Service
Recipient will pay to Service Provider the rate set forth in Section 3.1. Any
Migration Service that is provided or caused to be provided by Service Provider
pursuant to this Section 5.2 shall be a “Transition Service” or a “Reverse
Transition Service”, as applicable, for the purposes of this Agreement (other
than as specifically indicated herein).

 

6. INDEMNITY

6.1 Service Provider shall indemnify Service Recipient and its Affiliates and
its and their respective officers, directors, employees, partners, managers or
persons acting in a similar capacity, agents, consultants, financial and other
advisors, accountants, attorneys and other representatives (the “Service
Recipient Indemnitees”) in respect of, and hold such Service Recipient
Indemnitees harmless from and against, any and all Losses incurred or suffered
by Service Recipient Indemnitees in connection with the receipt of the Services
to the extent that such Losses result from (i) the gross negligence or willful
misconduct of Service Provider, any of its Affiliates or any of its or their
respective officers, directors or employees, (ii) the violation of any
applicable Law by Service Provider with respect to this Agreement or
(iii) Service Provider’s breach of this Agreement; provided, that,
notwithstanding anything in this Agreement to the contrary (including the
definition of Losses), Service Recipient Indemnitees shall be entitled to
indemnification hereunder if, and only to the extent, such negligence,
misconduct, violation or breach remains uncured after a twenty (20) calendar day
period (a “Notice Period”) following receipt by Service Provider of written
notice from the applicable Service Recipient Indemnitee or Service Recipient
Indemnitees describing such negligence, misconduct, violation or breach in
reasonable detail.

6.2 The Service Recipient shall indemnify Service Provider and its Affiliates
and its and their respective officers, directors, employees, partners, managers
or persons acting in a similar capacity, agents, consultants, financial and
other advisors, accountants, attorneys and other representatives (the “Service
Provider Indemnitees”) in respect of, and hold Service Provider Indemnitees
harmless from and against, any and all Losses incurred or suffered by Service
Provider Indemnitees in connection with the provision of the Services to the
extent that such Losses result from (i) the gross negligence or willful
misconduct of Service Recipient, any of its Affiliates or any of its or their
respective officers, directors or employees, (ii) the violation of any
applicable Law by Service Recipient with respect to this Agreement or such
Services or (iii) Service Recipient’s breach of this Agreement; provided, that,
notwithstanding anything in this Agreement to the contrary (including the
definition of Losses), Service Provider Indemnitees shall be entitled to
indemnification hereunder if, and only to the extent, such negligence,

 

13



--------------------------------------------------------------------------------

misconduct, violation or breach remains uncured after a Notice Period following
receipt by Service Recipient of written notice from the applicable Service
Provider Indemnitee or Service Provider Indemnitees describing such negligence,
misconduct, violation or breach in reasonable detail.

6.3 Each of the Parties agrees to use its reasonable best efforts to mitigate
its respective Losses upon and after becoming aware of any event or condition
that would reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.

6.4 The procedures specified in Article VI of the Contribution and Distribution
Agreement shall apply with respect to any indemnification claims under this
Section 6.

 

7. LIMITED WARRANTY; LIMITATION ON DAMAGES

NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, UNLESS EXPRESSLY SET FORTH
HEREIN, THE SERVICE PROVIDER REPRESENTS AND WARRANTS ONLY THAT THE SERVICES
SHALL BE IN CONFORMITY WITH THIS AGREEMENT (INCLUDING SECTION 2.3). THE
ABOVE-STATED LIMITED WARRANTY IS THE SERVICE PROVIDER’S SOLE AND EXCLUSIVE
WARRANTY WITH RESPECT TO ANY SERVICES PROVIDED UNDER THIS AGREEMENT. THE SERVICE
PROVIDER DOES NOT MAKE ANY OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF
MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE FOR
SUCH SERVICES; PROVIDED THAT THIS SECTION 7 SHALL NOT LIMIT, ALTER OR OTHERWISE
CHANGE THE RIGHTS AND OBLIGATIONS OF THE PARTIES PURSUANT TO ANY OTHER
TRANSACTION AGREEMENT, INCLUDING THE CONTRIBUTION AND DISTRIBUTION AGREEMENT.
ANY REPRESENTATION OR WARRANTY IN RESPECT OF ANY SUCH SERVICE SHALL BE INCLUDED
IN THE WRITTEN AGREEMENT SETTING FORTH THE TERMS OF SUCH SERVICE.

IN NO EVENT SHALL ANY PARTY OR SUCH PARTY’S AFFILIATES, OR ANY OF ITS OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES, BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR INDIRECT DAMAGES, WHETHER
BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE, EXCEPT, IN
THE CASE OF SPECIAL, CONSEQUENTIAL OR INDIRECT DAMAGES, TO THE EXTENT REASONABLY
FORESEEABLE AND ARISING AS A RESULT OF SUCH PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AND IN ALL CASES EXCEPT TO THE EXTENT PAYABLE TO A THIRD PARTY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LIABILITY OF
SERVICE PROVIDER WITH RESPECT TO SERVICES PROVIDED PURSUANT TO THIS AGREEMENT,
WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL NOT EXCEED THE FEES RECEIVED BY
SERVICE PROVIDER PURSUANT TO THIS AGREEMENT, EXCEPT FOR DAMAGES ARISING AS A
RESULT OF SUCH PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

14



--------------------------------------------------------------------------------

8. OBLIGATION TO PROVIDE SERVICES

The Parties acknowledge that notwithstanding any delegation of their respective
responsibilities under this Agreement to a third party, except as provided in
the proviso in Section 2.10, such delegating Party shall remain responsible for
the provision of the Services which such Party is obligated to provide and any
third-party’s compliance with the performance and standard of performance set
forth herein.

 

9. FORCE MAJEURE

9.1 Service Provider shall not be responsible for failure or delay in delivery
of any Service that it has responsibility for providing hereunder, if and to the
extent caused by an act of God or public enemy, war, government acts,
regulations or orders, fire, flood, embargo, quarantine, epidemic, labor
stoppages or disruptions, unusually severe weather or other similar cause beyond
the control of Service Provider (a “Force Majeure Event”), provided that Service
Provider shall have, promptly after knowledge of the beginning of a Force
Majeure Event, notified Service Recipient of such a Force Majeure Event, the
reason therefor, and the estimated probable duration and consequence thereof.
The Parties acknowledge and agree that such estimation shall not be considered
binding in any way, and Service Provider shall not incur liability of any kind
if such estimation proves to be inaccurate. Service Provider shall use its
reasonable best efforts to restore provision of the Services in accordance with
this Agreement as soon as reasonably practicable following the commencement of a
Force Majeure Event.

9.2 In the event that Service Provider is excused from supplying a Service
pursuant to this Section 9, Service Recipient shall be free to acquire
replacement services from a third party at Service Recipient’s expense, and
without liability to Service Provider, for the period and to the extent
reasonably necessitated by such non-performance.

 

10. INSURANCE

Each Party shall, throughout the term of this Agreement, carry appropriate
insurance with a reputable insurance company covering property damage, business
interruptions and general liability insurance (including contractual liability)
to protect its own business and property interests. To the extent either Party
insures, in whole or in part, through a plan of self-insurance, the Parties
acknowledge that such self-insurance shall be acceptable for purposes of this
Agreement. In the case of any conflict between the terms of this Section 10 and
the terms of the Contribution and Distribution Agreement, the Contribution and
Distribution Agreement shall control.

 

11. CONFIDENTIALITY OF INFORMATION

Except as provided below, all data and information disclosed between Service
Provider and Service Recipient pursuant to this Agreement, including information
relating to or received from third parties and any Service Recipient Data, are
deemed Confidential Information (as defined in the Contribution and Distribution
Agreement, subject, for the avoidance of doubt, to the limitations set forth in
such definition). A Party receiving Confidential Information (the “Receiving
Party”) shall not use such information for any purpose other than for which it
was

 

15



--------------------------------------------------------------------------------

disclosed by the party providing such information (the “Providing Party”) and,
except as otherwise permitted by this Agreement, shall not disclose to third
parties any Confidential Information for a period of five (5) years from the
termination or expiration of this Agreement or, with respect to any trade
secrets, indefinitely. The obligations of the Receiving Party and the Providing
Party with regard to Confidential Information shall be governed by and set forth
in Section 8.5 of the Contribution and Distribution Agreement, which shall be
deemed incorporated by reference herein. In addition, nothing herein shall be
deemed to limit or restrict a Party from disclosing any Confidential Information
in any action or proceeding by such Party to enforce any rights which such Party
may have against the other Party; provided, that such Party shall, to the extent
reasonable and not prejudicial to such Party’s rights, cooperate with the other
Party to protect the confidentiality of such Confidential Information, whether
by means of a protective order, production under seal or otherwise.

 

12. TERMINATION

12.1 This is a master agreement and shall be construed as a separate and
independent agreement for each and every Service provided under this Agreement.
Any termination of this Agreement with respect to any Service shall not
terminate this Agreement with respect to any other Service then being provided
pursuant to this Agreement.

12.2 Upon thirty (30) days’ prior written notice, Service Provider may, at its
option, terminate this Agreement with respect to any or all Services it provides
hereunder or suspend performance of its obligations with respect thereto, in
either case solely in the event of the failure of Service Recipient to pay any
invoice within sixty (60) days of the receipt of such invoice, unless Service
Recipient is disputing the invoice in good faith pursuant to Section 3.10.

12.3 If at any time during the applicable Term, Service Recipient wishes to
terminate a Transition Service or a Reverse Transition Service, as the case may
be, Service Recipient shall provide a written request of termination to Service
Provider at least thirty (30) days prior to the proposed effective date of
termination. If Service Provider determines, in good faith, that the termination
of such Service will, or is reasonably likely to, result in Service Provider’s
inability to provide any remaining Services in accordance with this Agreement
(taking into account any interdependencies of the proposed terminated Service
and the remaining Services), including with respect to the quality standards, or
result in a Party’s inability to maintain the confidentiality of data and
information disclosed between Service Provider and Service Recipient pursuant to
this Agreement, then Service Provider shall notify Service Recipient thereof in
writing and the Parties shall negotiate in good faith to determine an
alternative solution to enable Service Provider to maintain the ability to
provide all other Services not subject to such written request of termination
provided in the first sentence of this Section 12.3; provided that in the event
the Parties fail to mutually agree upon an alternative solution, Service
Recipient shall have the right, in its sole discretion, to cancel and withdraw
all or part of such written request of termination and thereafter such cancelled
request shall be of no further force or effect or if Service Recipient does not
cancel or withdraw all or part of such request, then such Service shall be
terminated effective as of the last day of the month following the thirty
(30)-day notice period. Within thirty (30) days after the effective date of
termination of the applicable Services and receipt of an invoice, Service
Recipient shall pay all accrued, undisputed (any such dispute to be in good
faith) and unpaid charges for such Services that are due and payable and set
forth in such invoice. Service

 

16



--------------------------------------------------------------------------------

Recipient will reimburse Service Provider for incremental fees charged by
third-party service providers in connection with the termination of Services;
provided, that Service Provider will use its reasonable best efforts to minimize
such incremental fees.

12.4 Upon termination or expiration of this Agreement for any reason, Service
Provider shall, upon the written request of Service Recipient, deliver to
Service Recipient or destroy (provided such destruction is promptly confirmed in
writing by Service Provider if requested by Service Recipient), at Service
Provider’s option, all data, records and other information provided to Service
Provider by Service Recipient and pertaining to any matters for which Service
Provider was providing Transition Services or Reverse Transition Services, as
applicable, hereunder; provided, however, Service Provider may retain copies of
such data, records and information to the extent necessary for accounting, tax
reporting, compliance with Service Provider’s document retention policies or
other legitimate business purposes, subject to the requirements of Section 11
hereof.

 

13. RELATIONSHIP OF PARTIES

In providing the Services, Service Provider is acting as and shall be considered
an independent contractor. This Agreement is not intended to create and shall
not be construed as creating between Service Provider and Service Recipient any
relationship other than an independent contractor and purchaser of contract
services. The Parties specifically acknowledge that they are not, and this
Agreement is not intended to and shall not be construed to make them, affiliates
of one another and that no principal and agent, joint venture, partnership or
similar relationship, or any other relationship, that imposes or implies any
fiduciary duty, including any duty of care or duty of loyalty exists between the
Parties. Except as expressly set forth herein, no Party has the authority to,
and each Party agrees that it shall not, directly or indirectly contract any
obligations of any kind in the name of or chargeable against the other Party
without such other Party’s prior written consent.

 

14. PROJECT MANAGERS

14.1 Service Provider and Service Recipient will each assign one person to act
as that Party’s project manager (the “Project Manager”) for each area of service
listed on Schedule III hereto (and other categories, as may be agreed by the
Parties). The Project Managers will (a) represent and act for their respective
Party for matters related to the applicable Service, and (b) meet and/or confer
on a regular basis (at mutually agreed times and locations) to review the
activities under this Agreement and to discuss the status and progress of such
activities. All disputes or issues arising hereunder will be referred to the
applicable Project Managers for resolution. In the event any such dispute or
issue is not resolved in a timely manner, such matter will be referred to senior
management representatives, with appropriate decision making authority for
prompt resolution of the matter. If still not resolved, the issue will be
escalated to Service Recipient’s lead representative and Service Provider’s lead
representative for resolution. The names and contact information for each of
Service Recipient’s and Service Provider’s lead representative with regard to an
issue or dispute arising out of or relating to the Transition Services and
Reverse Transition Services shall be set forth on Scheduled III hereto. Either
Party may designate a different individual as its lead representative with
respect to the Transition Services or the Reverse Transition Services at any
time by delivering prior written notice to the

 

17



--------------------------------------------------------------------------------

other Party. The foregoing shall not in any way limit the rights of the Parties
to pursue any other legal and equitable remedies available to them hereunder in
the event of a breach of this Agreement. No Project Manager or lead
representative for a Party shall have any authority to amend this Agreement.

14.2 Service Provider will promptly notify Service Recipient of any
reassignments or changes in contact information of the Project Manager or other
key personnel identified in the Schedules hereto.

14.3 The Parties agree to use good faith efforts to resolve any controversy or
claim arising out of this Agreement, the interpretation of any of the provisions
hereof, or the actions of the Parties hereunder. In the event of a breach of
this Agreement, or a dispute as to the meaning of this Agreement or any of its
terms which the Parties cannot resolve by themselves amicably, the following
provisions shall apply (which provisions shall be in addition to, and not a
limitation of, the Parties’ remedies under Section 6, Section 20.6 or, to the
extent referred to pursuant to the terms of this Agreement, the dispute
resolution mechanisms available under Section 5.2(c) of the Contribution and
Distribution Agreement):

(a) The Parties shall endeavor to resolve the dispute as contemplated in
Section 14.1.

(b) If within thirty (30) days after one Party notifies the other in writing of
the existence of a dispute, either Party may, at its option, provide written
notice of the intent to arbitrate. In the event the Party that is the recipient
of such notice agrees to arbitrate, arbitration shall be according to the rules
of the American Arbitration Association, except as herein modified by the
Parties or otherwise as agreed to by the Parties. Within ten (10) days of the
agreement of the Parties to arbitrate, each Party will select an arbitrator, and
notify the other Party of its selection. Within fifteen (15) days after receipt
of such notice, the respective arbitrators will select a third arbitrator. All
such arbitrators shall have experience in the respective businesses of the
Parties. A hearing by the arbitration panel must be held within thirty (30) days
after the selection of a chairman and a majority decision of the panel and
resolution must be reached within thirty (30) days of such hearing. Decisions of
the panel must be in writing and will be final and binding upon the Parties, and
judgment may be entered thereon by any court having jurisdiction.

(c) The arbitration proceedings will be held in New York, New York, unless the
Parties agree to a different location. All negotiation and arbitration
proceedings will be confidential and will be treated as compromise and
settlement negotiations for purpose of all rules of evidence. Each Party shall
bear its own cost of presenting its case, and one-half of the cost incurred by
the arbitration panel, or any mediation or alternative dispute resolution
procedure, as the case may be, unless the arbitration panel determines
otherwise.

14.4 Nothing in this Section 14 shall supersede the notice/cure and termination
rights of the Parties otherwise set forth in this Agreement. This Section 14
shall apply without prejudice to any Party’s right to seek equitable remedies or
injunctive relief to which such Party may be entitled at any time.

 

18



--------------------------------------------------------------------------------

15. RECORDS

15.1 Service Provider shall retain, for a period of three (3) years following
the Distribution Date, all books, records, files, databases or computer software
or hardware (including current and archived copies of computer files) (the
“Materials”) with respect to matters relating to the Services provided to
Service Recipient hereunder that are in a form and contain a level of detail
substantially consistent with the records maintained by Service Provider in
providing similar services to the Spinco Business or the IP Business, as
applicable, prior to the Distribution Date (unless any such Materials have been
delivered to Service Recipient or Service Recipient otherwise other has a copy
of such information). Each Party agrees to use its reasonable best efforts to
provide the other Party with notice of material modifications to its record
retention policies in a timely manner. As promptly as practicable following the
expiration of the applicable duration (or earlier termination) of each Service,
Service Provider will use its reasonable best efforts to furnish to Service
Recipient in the form reasonably requested by Service Recipient, and assist in
the transition of, the Materials belonging to Service Recipient and relating to
such Service as clearly identified by Service Recipient. If at any time during
the three (3) year period following the Distribution Date Service Recipient
reasonably requests in writing that certain of such Materials be delivered to
Service Recipient, Service Provider promptly shall arrange for the delivery of
the requested Materials in a form reasonably requested by Service Recipient to a
location specified by, and at the expense of, Service Recipient (unless any such
Materials have been delivered to Service Recipient or Service Recipient
otherwise other has a copy of such information).

15.2 The Service Recipient Data shall be and shall remain the property of
Service Recipient and, to the extent reasonably practicable, shall be promptly
provided to Service Recipient by Service Provider upon Service Recipient’s
request. The Service Provider shall use Service Recipient Data solely to provide
the Services to Service Recipient as set forth herein and for no other purpose
whatsoever.

15.3 Notwithstanding anything herein to the contrary and subject to Section 11,
Service Provider may retain copies of the Materials and Service Recipient Data
in accordance with policies and procedures implemented by Service Provider in
order to comply with applicable Law, professional standards or reasonable
business practice, including document retention policies as in effect from time
to time and in accordance with past practices.

 

16. INTELLECTUAL PROPERTY

Unless otherwise specifically provided herein, this Agreement shall not transfer
ownership of any Intellectual Property Assets from either Party to the other
Party or to any third party. Ownership of any Intellectual Property Assets
created by a Service Provider in connection with providing a Service to a
Service Recipient under this Agreement shall be retained by such Service
Provider, unless based on Service Recipient’s Confidential Information. If
Service Provider creates any Intellectual Property in connection with providing
a Service based on Service Recipient’s Confidential Information, then the
creation of such Intellectual Property that is primarily related to or arising
from the Spinco Business shall be considered a “work made for hire” under
applicable Law and shall be owned by Service Recipient. If such creation is not
considered a “work made for hire” under applicable Law, then Service Provider
hereby

 

19



--------------------------------------------------------------------------------

irrevocably assigns, and shall assign, to Service Recipient, without further
consideration, all of Service Provider’s worldwide right, title, and interest in
and to such Intellectual Property. Solely to the extent required for the
provision or receipt of the Services in accordance with this Agreement, each
Party (the “Licensor”), for itself and on behalf of its Affiliates, hereby
grants to the other (the “Licensee”) (and the Licensee’s Affiliates) a
non-exclusive, revocable (solely as expressly provided in this Agreement),
non-transferable (other than pursuant to Section 17), non-sublicensable (except
to third parties as required for the provision or receipt of Services, but not
for their own independent use), royalty-free, worldwide license during the term
of this Agreement to use Intellectual Property of the Licensor in connection
with this Agreement, but only to the extent and for the duration necessary for
the Licensee to provide or receive the applicable Service under this Agreement.
Subject to the rights and licenses granted to Licensee under any other agreement
to which the Parties are party, upon the expiration of such term, or the earlier
termination of such Service in accordance with this Agreement, the license to
the relevant Intellectual Property will terminate and Licensee shall cease use
of such Intellectual Property; provided, that all licenses granted hereunder
shall terminate immediately upon the expiration or earlier termination of this
Agreement in accordance with the terms hereof and upon such expiration or
termination, Licensee shall cease use of the Intellectual Property licensed
hereunder. The foregoing license is subject to any licenses granted by others
with respect to Intellectual Property not owned by the Parties or their
respective Affiliates.

 

17. ASSIGNMENT AND DELEGATION

This Agreement and all of the provisions hereof shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Except as set forth in Section 2.10, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned or
delegated, directly or indirectly, in whole or in part, including by operation
of law, by any Party hereto without the prior written consent of the other Party
hereto, which consent shall not be unreasonably withheld; provided, however,
that either Party may assign this Agreement to any of its Affiliates without the
consent of the other Party or delegate its rights or obligations hereunder, in
whole or in part, to any of its Affiliates; provided, further, that Spinco may
assign any or all of its rights or interests under this Agreement without the
consent of IP (a) to any Person providing the Special Payment Financing pursuant
to the terms thereof for purposes of creating a security interest herein or
otherwise assign as collateral in respect of such Special Payment Financing or
(b) to any purchaser of all or substantially all of the assets of such Person.
No assignment by any Party shall relieve such Party of any of its obligations
hereunder; provided that to the extent full performance or payment is made in
full by an Affiliate or Affiliates of Service Provider or Service Recipient with
respect to an obligation of Service Provider or Service Recipient, as
applicable, hereunder, such obligation shall be in full satisfaction of such
obligation of such Person hereunder.

 

18. NOTICES

The procedures specified in Section 10.2 (Notices) of the Contribution and
Distribution Agreement shall apply with respect to all notices, requests,
claims, demands and other communications under this Agreement.

 

20



--------------------------------------------------------------------------------

19. SURVIVAL

The Parties’ rights and obligations under Sections 3, 6, 7, 8, 11 and 14 through
20 shall survive expiration or termination of this Agreement.

 

20. GENERAL PROVISIONS

20.1 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared judicially to be
invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of the Parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving its intent or, if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the original intent of the Parties.

20.2 Counterparts. This Agreement may be executed in one or more counterparts
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement.

20.3 Entire Agreement. This Agreement and the Schedules hereto together with the
other Transaction Agreements and any schedules and exhibits thereto, shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter. In the case of any conflict
between the terms of this Agreement and the terms of any other Transaction
Agreement regarding the subject matter hereof, the terms of this Agreement shall
control. In the case of any ambiguity between the terms and condition of the
main body of this Agreement and a Schedule to this Agreement, or with respect to
an Omitted Service or an Additional Service, the terms and conditions of the
main body of this Agreement shall control.

20.4 Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed by both Parties. No failure or delay by either
Party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of either Party to any such waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such Party.

20.5 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than IP, Spinco
and UWWH and their respective successors and permitted assigns who are express
intended third-party beneficiaries) any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement, and,
except with regard to and as provided in Section 6, no Person shall be deemed a
third party beneficiary under or by reason of this Agreement.

 

21



--------------------------------------------------------------------------------

20.6 Specific Performance. Notwithstanding anything to the contrary contained
herein or in any other Transaction Agreement, in the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the Party who is, or is to be, thereby aggrieved will have
the right to specific performance and injunctive or other equitable relief in
respect of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity. The Parties agree that the remedies at
law for any breach or threatened breach, including monetary damages, are
inadequate compensation for any Loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties to this Agreement.

20.7 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF
THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY
TO CONSULT COUNSEL), EACH OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY
ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
OTHER TRANSACTION AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR
PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER
TRANSACTION AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

20.8 Jurisdiction; Service of Process. ANY ACTION WITH RESPECT TO THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY OR PARTIES OR THEIR
SUCCESSORS OR ASSIGNS, IN EACH CASE, SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN
THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION WITH RESPECT TO THIS AGREEMENT (I) ANY CLAIM THAT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 20.8, (II) ANY CLAIM THAT
IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR
FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (A) THE ACTION IN SUCH COURT IS
BROUGHT IN AN INCONVENIENT FORUM, (B) THE VENUE OF SUCH ACTION IS IMPROPER OR
(C) THIS AGREEMENT, OR THE

 

22



--------------------------------------------------------------------------------

SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS. EACH OF THE
PARTIES FURTHER AGREES THAT NO PARTY TO THIS AGREEMENT SHALL BE REQUIRED TO
OBTAIN, FURNISH OR POST ANY BOND OR SIMILAR INSTRUMENT IN CONNECTION WITH OR AS
A CONDITION TO OBTAINING ANY REMEDY REFERRED TO IN THIS SECTION 20.8 AND EACH
PARTY WAIVES ANY OBJECTION TO THE IMPOSITION OF SUCH RELIEF OR ANY RIGHT IT MAY
HAVE TO REQUIRE THE OBTAINING, FURNISHING OR POSTING OF ANY SUCH BOND OR SIMILAR
INSTRUMENT. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 20.8, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

20.9 Governing Law. This Agreement and all issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement (and
all Schedules hereto) shall be governed by, and construed in accordance with,
the Laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. In furtherance of the foregoing,
the internal Laws of the State of Delaware shall control the interpretation and
construction of this Agreement (and all Schedules hereto), even though under
that jurisdiction’s choice of law or conflict of law analysis, the substantive
Law of some other jurisdiction would ordinarily apply.

20.10 Other Agreements. Nothing herein is intended to modify, limit or otherwise
affect the representations, warranties, covenants, agreements and
indemnifications contained in the other Transaction Agreements, and such
representations, warranties, covenants, agreements and indemnifications shall
remain in full force and effect in accordance with the terms of such agreements,
as applicable.

[SIGNATURES ON THE FOLLOWING PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be executed and delivered by their duly authorized representatives as of the
date first above written.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ C. Cato Ealy

  Name: C. Cato Ealy   Title:   Senior Vice President VERITIV CORPORATION By:  

/s/ Mary A. Laschinger

  Name: Mary A. Laschinger   Title:   Chief Executive Officer and Chairman

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Schedule I - Part A –Transition Services – Services to be Provided by IP

 

1. Service Fees for any cancelled Transition Service will no longer be charged
in the period following Service cancellation. Service Fees will be charged by
rounding up to whole billing units.

 

2. With respect to any Service that involves non-dedicated or ad-hoc access to
Service Provider’s employees, such access shall be reasonable and so as not to
unreasonably interfere with the ordinary course duties of such employees.

 

    

Service Description

  

Term

  

Service Fee

  

Project Manager

1.   

Accounting - Accounts Receivable:

 

•    Charles Paquet will assist the integration of global collection and
accounts receivable reporting processes into Service Recipient’s system;
provided that, in no event shall the time he spends on providing such services
exceed 50% of his daily work hours.

   6 months from the Distribution Date.    $4,553.28 per month.   

Service Provider: Ronald Borcky

 

Service Recipient: Sandhya Kukkillaya

  

•    IP Accounting will provide cash application assistance to xpedx during the
1st week after closing.

   July 1-7, 2014    $0    2.   

NetOp/Network Optimization

 

•    This xpedx Network Operations Planning Tool (“NetOp”) is developed by IP
Business Modeling and Optimization Services (“IP BMOS”). It does not include a
completed capability to optimize and is only near the end of the pilot stage.

 

•    IP hereby assigns and transfers NetOp (including all Intellectual Property
owned and transferrable by IP therein) to Spinco “as is” without any warranty or
guarantee of any kind whatsoever.

 

•    IP BMOS will provide reasonable assistance in support, maintenance,
training, bug-fixes and error-corrections, and installation during the Term
specified herein.

 

•    IP BMOS will only provide the service via telephone, email or other
electronic communication methods.

 

•    Service Recipient is responsible for supplying data to NetOp and running
it.

   12 months from the Distribution Date, not to exceed a total of 25
person-hours during such 12 months period.    $200/hour   

Service Provider:

 

Sean MacDermant

 

Service Recipient:

 

Bob Pritchett

 

1



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

3.    IT – See IT Schedule    See IT Schedule.    See IT Schedule.   

Service Provider:

 

David Kitkowski

 

Service Recipient:

 

Peg Scott

4.    International Paper (Netherlands) B.V. (“IPNL”) –            

•   Global Supply Chain Data Maintenance Services - Master Data Management and
Process in SAP

   6-12 months from the Distribution Date    $75/hour      

•   IP’s Supply Chain Center of Excellence will support IP’s IT-GOMAS (“GOMAS”)
in Order Management, Delivery or Source on as needed basis in connection with
GOMAS’s services to IPNL under the TSA IT Schedule related to IPNL issues.

   6-12 months from the Distribution Date    $60/hour      

•   Cisco PL Project – Michal Wisniewski of International Paper Kwidzyn SP. Z
O.O. continues to provide service for this project; provided that, in no event
shall the time he spends on providing services to IPNL exceed 50% of his monthly
work hours.

  

Michal Wisniewski:

 

From Distribution Date to Sept. 30, 2014

   €1,226.73/month   

 

2



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

5.   

Temporary Employment Arrangements

 

•    Mr. David Cerveny who is on International Paper Czech Republic, s.r.o. (“IP
Czech”) payroll and Mr. Simon Coe who is on International Paper (UK) Limited
(“IP UK”) payroll (collectively, the “xpedx Employees”) are fully allocated to
Spinco’s xpedx business. The parties hereto acknowledge and agree that pursuant
to the Employment Matter Agreement dated January 28, 2014 (the “EMA”), they are
Spinco Group Employees (as defined therein).

 

•    Pursuant to Section 2.1(a) of the EMA, IP Czech and IP UK will continue to
keep Mr. Cerveny and Mr. Coe on their respective payroll during the term hereof
and Spinco shall move them to its appropriate affiliate before the end of the
term.

 

•    For the avoidance of doubt, Spinco agrees that if it fails to employ the
xpedx Employees in its affiliate prior to the end of the term, IP UK and IP
Czech shall have the right to terminate the employment of these xpedx Employees
and Spinco shall reimburse IP UK and IP Czech for all the respective severance
payments and other benefits that the xpedx Employees are entitled to and all
reasonable cost and expenses associated with the termination of their
employment.

  

 

 

12 months from the Distribution Date.

  

 

 

David Cerveny:

 

CZK1,718,171 per year or CZK143,181 per month

 

Simon Coe:

 

 

GBP121,387 per year or GBP10,116 per month

   6.   

Import/ Export Trade Compliance:

 

•    International Paper trade compliance group remains available as a resource
to continue the process of preparing Spinco compliance team to function
independently.

 

•    It is anticipated this assistance will take the form of:

 

•    Phone calls or emails from a member of the Spinco compliance team, to gain
additional historical perspective on the trade compliance process at xpedx/
International Paper.

  

 

 

6 months from the Distribution Date

 

It is expected this work shall be no more than 25 hours per month.

  

 

 

BRIAN COPE

$107/hour

 

KRISTIN BROWN

$101/hour

 

DONNA MCCANN

$80/hour

  

 

 

Service Provider: Erin Raccah

 

Service Recipient: Bruno Burelle

 

3



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

  

•     In person meetings at a mutually agreeable time and location to gain
additional historical perspective on the trade compliance process at xpedx/
International Paper.

 

•     If not completed, continuation of the transition tasks as discussed
pre-closing on bi-monthly meetings.

 

•    This assistance will not be any of the following:

 

•     Harmonized Tariff Schedule classification

 

•     Preparing NAFTA certificates

 

•     Approving new foreign supplier and item set up review

 

•     Any other activity that would require a license under customs broker
regulations

        

 

4



--------------------------------------------------------------------------------

Schedule I - Part B – Reverse Transition Services – Services to be Provided by
Spinco

 

1. Service Fees for any cancelled Reverse Transition Service will no longer be
charged in the period following Service cancellation. Service Fees will be
charged by rounding up to whole billing units.

 

2. With respect to any Service that involves non-dedicated or ad-hoc access to
Service Provider’s employees, such access shall be reasonable and so as not to
unreasonably interfere with the ordinary course duties of such employees.

 

3. For the purpose of this schedule, CTA means IP’s Container of the Americas
business; IPG means IP’s Industrial Packaging business; CPB means IP’s Coated
Paperboard business and P&CP means IP’s Printing Papers business.

 

    

Service Description

  

Term

  

Service Fee

  

Project Manager

1.   

Third Party Warehousing Services: on the same terms and conditions as currently
provided.

 

Regional Distribution Centers (“RDCs”):

 

•   La Mirada, CA

 

•   Portland, OR

 

With regard to all export shipment to Canada from the RDCs, Canadian Customs
Invoice required for such export shall be prepared by designated employees of IP
(Service Recipient) and NOT by any employee of Spinco. The parties shall
cooperate in good faith to ensure that all such export shipment be made on a
timely basis.

   RDCs: 12 months from the Distribution Date.   

La Mirada, CA (IP owned facility):

 

Handling fee will be the actual labor cost plus a 15% mark-up thereof. The labor
cost consists of:

 

•   Warehouse: hourly cost and hourly benefits

 

•   Office: hourly cost and hourly benefits (office)

 

•   Salaried/management: cost and benefits

 

•   Overtime

 

•   Reimbursement of pass through operating supplies

 

Portland, OR:

 

•   Storage: $4.56/sqf

 

•   Handling: $30.19/hour

 

•   $10/hour for material handling equipment used

 

•   $10.50/roll for the IPG roll stock

 

•   Reimbursement of pass through operating supplies

  

 

 

Service Provider:

 

Robert Scully

 

Service Recipient:

 

Bill Travis for RDCs and Steve Abramowitz for DCs

 

1



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

  

Distribution Centers (“DCs”):

 

•      Columbia, MO

 

•      Denver, CO

 

•      Kansas City, KS

 

•      Lynchburg, VA

 

•      Ankeny, IA

 

•      Syracuse, NY

 

•      Rochester, NY

  

 

DCs: 6 months from the Distribution Date

  

 

Columbia, MO: $9.05/bundle (including storage and handling)

 

Denver, CO:

 

•      Storage $3.44/ton

 

•      Handling $3.35/ton

 

Kansas City, KS (IP owned facility):

 

•      Handling:

 

•      $4.14/bundle (CTA)

 

•      $2.40/ton (IPG)

 

•      $5.39/ton (CPB, P&CP)

 

Lynchburg, VA:

 

•      Storage $1.50/pallet

 

•      Handling $3.00/pallet

 

Ankeny, IA:

 

•      Handling $3.96/pallet

 

•      Initial storage: $2.75/pallet

 

•      Monthly storage: $2.25/pallet

 

Syracuse, NY:

 

•      Storage $3.32/ton

 

•      Handling $5.32/ton

 

Rochester, NY:

 

•      Storage $4.00/pallet

 

•      Handling $6.25/pallet

 

•      Crossdock: $3.25/pallet

  

 

2



--------------------------------------------------------------------------------

IT Transition Services Schedule – Services to be Provided by IP

Clarifications:

 

  1. Unless otherwise indicated with respect to a particular Service, the
anticipated term of services is 12 months from the Closing Date.

 

  2. With respect to any Service that involves non-dedicated or ad-hoc access to
Service Provider’s employees, such access shall be reasonable and so as not to
unreasonably interfere with the ordinary course duties of such employees.

 

  3. Unless specified by a specific service, service fees for any cancelled
Service will no longer be charged starting the month following service
cancellation. Fees will be charged by rounding up to whole billing units.

 

  4. WAN services cannot be cancelled prior to Facility Services cancellation.

 

  5. Commercial software licensing will be transferred to the Acquiring Company
where allowed by vendor agreement and agreed to by the Acquiring Company, and
does not expose IP usage not related to xpedx. IP will use reasonable best
efforts to assign/transfer.

 

  6. Each individual service component listed under the broader categories under
“Service Description” is treated as a separate Transition Service for purposes
of Section 12.3.

 

    

Service Description

  

Term

  

Service Fee

  

Project Manager

1.

  

Enterprise Data Center Services

 

Provide data center facilities, infrastructure and services for enterprise
applications used by the Acquired Companies, and for Acquired Companies
applications and servers hosted in Service Provider data centers.

   12 months from the Distribution Date.   

$552,179

 

Per month.

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

2.

  

WAN Sevices

 

Provide a centrally managed, private data network supporting connectivity
between the Service Provider’s data centers and each Acquired Company site
connected at Closing.

   12 months from the Distribution Date.   

$214,647

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

3.

  

Remote Access

 

Provide the infrastructure and services for secure external (off network) access
via the internet gateways to the Service Provider’s network (and, through it, to
Service Provider and Acquired Company applications and network services),
including the following:

 

•   VPN access for employees who are set up to access Service Provider or
Service Recipient applications via the internet

   12 months from the Distribution Date.   

$32,484

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

  

•   Restricted access through secure internet connections to selected 3rd party
suppliers, business partners, etc.

        

 

1



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

4.   

Facility Support

 

Provide remote support for Local Area Networks, Servers, Domain Management,
Active Directory, Help Desk, Backup and Security Services, Intranet Access,
Internet Access & Content Filtering, Network Printers

   12 months from the Distribution Date.   

$613,373

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

5.   

Messaging

 

Provide email forwarding from xyz@ipaper.com accounts to the Veritiv equivalents
for up to 120 days from Service Commencement Date. During that time, employees
will have access to information stored in their IP email accounts and Service
Provider will provide technical support for such access.

   12 months from the Distribution Date.   

$2,604

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

6.   

Internet

 

Provide the infrastructure and services for the Acquired Company’s internet
access.

   12 months from the Distribution Date.   

$141,560

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

7.   

Document Management

 

Provide infrastructure and services to support document storage and retrieval.

   12 months from the Distribution Date.   

$21,419

 

Per month

  

Service Provider: David Kitkowski

 

Service Recipient: Rick Vando

 

2



--------------------------------------------------------------------------------

    

Service Description

  

Term

  

Service Fee

  

Project Manager

8.   

Telecom Services

 

Provide the infrastructure and services for Acquired Company voice
communications, including the following: Enterprise voice (local and long
distance calling), International calling, PBX System and Support, 1-800 numbers,
Conference calling

   12 months from the Distribution Date.    $355,319*    Service Provider: David
Kitkowski Service Recipient: Rick Vando 9.   

Business IT

 

Contracts and services not transferred to the Acquiring Company related to AS400
services, application support and software maintenance for business applications

   12 months from the Distribution Date.    $1,333,333**   

Service Provider: David Kitkowski

Service Recipient: Rick Vando

10.   

On-site Support

 

On-site break/fix support services and on-site service requests will be billed
at actual hours including travel time. Travel expenses for on-site services
requiring air travel and/or overnight lodging will be agreed to in advance of
travel. These expenses will be consistent with the IP travel policy and billed
at actual.

   12 months from the Distribution Date.    $75 per hour   

Service Provider: David Kitkowski

Service Recipient: Rick Vando

11.   

Migration Services/Cutover Services

 

1.      Services related to migration planning, preparation or transition
cutover will be billed at actual hours including travel time. Any travel
requiring overnight lodging or air travel will be agreed to in advance of
travel. These expenses will be consistent with the Service Provider’s travel
policy and billed at actual.

 

2.      Any third party costs incurred by Service Provider for the purpose of
planning, preparation or transition cutover will be billed at actual.

   12 months from the Distribution Date    $200 per hour   

Service Provider: David Kitkowski

Service Recipient: Rick Vando

 

* Telecom Services – these costs are pass thru and will be billed as received
from the vendor with the exception of IPT phone system services which will be
supplied by IP.

** Business IT – these costs are pass thru and will be billed as received from
the vendor.

IT Services exclude the following:

 

  1. Systems (applications, devices, servers, storage, telephones, etc.) which
are supported immediately prior to the Distribution by employees of Service
Provider who are employed in the business.

 

  2. Disaster Recovery services for applications, devices, servers, etc. which
are not in place or available immediately prior to the Distribution.

 

  3. System (applications, devices, servers, storage, telephones, etc) upgrades,
replacements or enhancements.

 

  4. Procurement services (hardware, software, services, etc), except as
provided in Part A of Schedule I hereto.

 

  5. Email hosting, filtering and delivery, excluding email forwarding.

 

3



--------------------------------------------------------------------------------

  6. Non-production Enterprise Application environments.

 

  7. The Service Provider is not responsible for the renewal or cost of renewal
of maintenance, license or support contracts for any software, hardware or
services that are Transferred Assets, except as otherwise provided in the
Transition Services Agreement.

 

4



--------------------------------------------------------------------------------

SCHEDULE II – EXCLUDED SERVICES

 

A IT Services

 

  1. Systems (applications, devices, servers, storage, telephones, etc.) which
are supported immediately prior to the Distribution Date by Spinco Group
Employees.

 

  2. Disaster Recovery services for applications, devices, servers, etc. which
are not in place or available immediately prior to the Distribution Date.

 

  3. System (applications, devices, servers, storage, telephones, etc.)
upgrades, replacements or enhancements.

 

  4. Procurement services (hardware, software, services, etc.), except as
provided in Part A of Schedule I hereto.

 

  5. Email hosting, filtering and delivery, except email forwarding.

 

  6. Non-production Enterprise Application Environment.

 

  7. Except as otherwise provided in the Transition Services Agreement, the
Service Provider is not responsible for the renewal or cost of renewal of
maintenance, license or support contracts for any software, hardware or services
that are Spinco Assets.

 

  8. Excluded Applications set forth in the IT portion of Schedule I hereto.

 

B Financial & Accounting Services

 

  1. Accounting policy and procedures and advice.

 

  2. Intercompany accounting.

 

  3. Audit activities-internal or external.

 

  4. Exchange rate reporting.

 

  5. Record retention management.

 

  6. Capital project approval sign off.

 

  7. Credit risk assessment.

 

  8. Delegation of approval authorization.

 

  9. Internal management reporting and analysis.



--------------------------------------------------------------------------------

  10. Credit cards, including purchase cards and corporate cards

 

  11. External reporting.

 

  12. External auditor representation.

 

  13. Financial policy setting.

 

  14. Financial reporting, consolidation and review.

 

  15. Financial statement preparation, review and reconciliation.

 

  16. Fixed asset accounting (except for those provided in Schedule I, Part A).

 

  17. Accounts payable services (except for those provided in Schedule I, Part
A).

 

  18. Accounts receivable services (except for those provide in Schedule I, Part
A).

 

  19. General ledger and chart of accounts management (except for those provide
in Schedule I, Part A).

 

  20. Travel services (BCD), travel and expense reporting (Global One).

 

  21. 1099 filing.

 

C Sourcing and Procurement

 

  1. All non-transportation sourcing and procurement (except for those listed in
Part A of Schedule I).

 

  2. All transportation sourcing (except for those listed in Part A of Schedule
I).

 

D Tax

Excepted as provided in the Tax Matters Agreement, all tax services, including,
but not limited to:

 

  1. Tax management, reporting, consultation, or return preparation for U.S.
federal, state, local and foreign income, employment, sales and use, property,
VAT or other taxes.

 

  2. Tax appeals assessments and settlements.

 

E Legal, Compliance, Government Relations, Investor Relations and Contingency

 

  1. All legal and ethics corporate compliance.

 

  2. International trade compliance, including import and export compliance, to
the extent the provision of any such services by Service Provider to a third
party is prohibited by law or would require a Service Provider to possess a
governmental license.



--------------------------------------------------------------------------------

  3. All government relations.

 

  4. All investor relations.

 

  5. All business continuity and contingency planning.

 

F Risk Management

 

  1. All risk management services, including insurance, loss prevention and
worker’s compensation.

 

G Human Resources Services

All Human Resource services, including:

 

  1. Payroll-related administration and processing services.

 

  2. Employee benefit plans and arrangements and all related services and
administration.

 

  3. Workforce administration.

 

  4. Employee service center services.

 

  5. Employee relocation services.

 

  6. Employee assistance services (EAP).

 

  7. Pre-employment background check I-9/E-Verify services.

 

  8. Pre-employment and employment related drug testing services.

 

  9. Learning administration.

 

  10. Employment verification services.

 

  11. Employ helpline services.

 

  12. Unemployment management services.

 

  13. Flex-staffing services.

 

  14. Outplacement services.

 

  15. Employee data, records management services, and reporting.



--------------------------------------------------------------------------------

  16. H.R. Policy administration.

 

  17. Leave and disability processing/case management.

 

H Treasury Services

All Treasury Services, including:

 

  1. Banking and cash management services.

 

  2. Investment and borrowing policy and services.

 

  3. Foreign currency management including hedging activities and information
services.

 

  4. Credit facilities.



--------------------------------------------------------------------------------

SCHEDULE III – LEAD REPRESENTATIVES

For IP:

C. Cato Ealy

Senior Vice President, Corporate Development

International Paper Company

6420 Poplar Avenue

Memphis, TN 38197

For Spinco:

Thomas S. Lazzaro

Senior Vice President, Field Sales and Operations

Veritiv Corporation

6285 Tri-Ridge Boulevard

Loveland, Ohio 45140